DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered. Claims 1, 4-13 and 18 are amended. Claims 1-20 are pending.
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, and similarly independent claims 5 and 13, the prior art of record fails to teach or suggest “A hub device, comprising: a first upstream port, connected to a first host, wherein the first host corresponds to a first display area; a second upstream port, connected to a second host, wherein the second host corresponds to a second display area; a first downstream port, connected to the first bridge and the first upstream port; a first bridge, connected between the second upstream port and the first downstream port; and a second downstream port, connected to the first upstream port and an input device; wherein first upstream port, the second upstream port, the first downstream port, the second downstream port and the first bridge are configured such that: an input operation of the input device on the first display area is communicated from the input device through the second downstream port to the first upstream port and to the first host so as to generate a first operation result on the first display area according to the input operation of the input device on the first display area, an input operation of the input device on the second display area is communicated from the input device through the second downstream port to the first upstream port and to the first host, and a first indication signal generated by the first host in response to the input operation of the input device on the second display area is communicated through the first upstream port to the first downstream port to the first bridge to the second upstream port and to the second host, so that the second host emulates the input operation on the second display area according to the first indication signal to generate a second operation result on the second display area”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624